PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lents et al.
Application No. 15/200,240
Filed: 1 Jul 2016
For: POWER SYSTEM FOR AIRCRAFT PARALLEL HYBRID GAS TURBINE ELECTRIC PROPULSION SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR § 1.181, filed September 21, 2021, requesting that the Director exercise supervisory authority to overturn the decision of the Director of Technology Center 3700 to reopen prosecution in the non-final rejection of July 30, 2021.  Alternatively, the petition requests the withdraw of the rejections based on the combination of Edwards, Orlando, and Krug as having been already adjudicated.  

The petition is dismissed as being moot.

The non-final rejection of July 30, 2021 is no longer being applied, and this application was allowed on February 9, 2022.  Accordingly, the requested actions are no longer needed.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions